Title: John M. Perry to Thomas Jefferson, 3 [June] 1817
From: Perry, John M.
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle
may June 3rd 1817
          
          I had hoped that from the verry pressing solicitations to you through Capt Garrett that you would of Concented for me to have undertaken the buildings for the College—and I assure you that nothing is more desireous—I no that I Could please you in the execution of the work haveing it in my power to obtain the verry best mechanics—it is a fact well known to you, that many of the best buildings in the Country are undertaken by men that never executed work with their own hands—and should you now think proper to intrust the Care of this work to me it will not only be Considered executed in all the forms of architecture. but will be Considered by me one among the many favors which I have received from your hands. thus I have taken the liberty to address you with a hope that it will meet your approbation
          
            Respectfully your o,b, St.
            John M. Perry
          
        